Citation Nr: 1417114	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial rating higher than 10 percent prior to December 1, 2009, and higher than 20 percent since December 1, 2009, for cubital tunnel syndrome of the left little and ring fingers, hand, and forearm.

3.  Entitlement to an initial compensable rating prior to December 1, 2009, and a rating higher than 20 percent since December 1, 2009, for left elbow olecranon bursitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992 and from February 1999 to February 2005. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009, the RO granted a temporary total rating for the Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm, for the period from July 24, 2008, to August 31, 2008, based on surgery necessitating convalescence.  See 38 C.F.R. § 4.30 (2013).

In December 2009, the RO increased the rating for the Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm to 20 percent effective December 1, 2009. 

In March 2010, the RO granted another temporary total convalescent rating for the Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm - this time from January 5, 2010, to February 28, 2010.  See again 38 C.F.R. § 4.30.


Later, in March 2011, in support of his claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript is of record.

The Board subsequently remanded these claims in June 2011 for further development.  In July 2011, on remand, the Appeals Management Center (AMC) increased the rating for the Veteran's left elbow olecranon bursitis from 0 percent (i.e., noncompensable) to 20 percent effective December 1, 2009. 

The Board again remanded the claims in October 2011 for still further development and consideration.

Also, because the VLJ who had presided over the Veteran's March 2011 hearing was no longer employed at the Board, since having retired, the Veteran was given an opportunity to testify at another hearing before a different VLJ who would ultimately decide this appeal.  38 C.F.R. § 20.707 (2013).  The Veteran had this additional Travel Board hearing in December 2013.  The undersigned VLJ presided.  A transcript of this additional hearing is also of record.

The Veteran submitted additional evidence during that more recent December 2013 Travel Board hearing and waived his right to have the RO initially consider it as the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).

The claim of entitlement to service connection for a right knee disorder requires still further development, so the Board is remanding this claim to the RO via the AMC.  Whereas the Board, instead, is going ahead and deciding the claims for higher ratings for the cubital tunnel syndrome of the left little and ring fingers, hand, and forearm and for the left elbow olecranon bursitis.


The Board additionally sees that, in an August 2011 statement, the Veteran raised a claim of entitlement to service connection for scars resulting from surgical implantation of a spinal cord stimulator in July and September 2010.  Although in a June 2013 rating decision since issued the RO adjudicated other claims that he also had raised in that same statement, the RO did not address this claim for scars resulting from this surgery.  As the Board does not have jurisdiction to consider this additional claim, the Board is referring it to the RO as the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that were either considered by the RO in a March 2013 supplemental statement of the case (SSOC) or are not pertinent to the claims on appeal.  These records reflect that a May 2013 VA examination of a surgical scar of the left arm was performed.  But as the June 2013 rating decision adjudicated the evaluation of the Veteran's left arm scar, and as the evaluation of his cubital tunnel syndrome and left elbow bursitis does not raise the issue of whether a higher rating is warranted for the left arm scar, the May 2013 VA examination is irrelevant to these claims being decided, allowing the Board to proceed with appellate review of them.


FINDINGS OF FACT

1.  Throughout the pendency of the claim, the cubital tunnel syndrome of the Veteran's left little and ring fingers, hand, and forearm has been characterized by moderate incomplete paralysis of the ulnar nerve; there is numbness, pain, paresthesias, limitation of motion of his fingers, and weakened grip.

2.  Prior to December 1, 2009, his left elbow olecranon bursitis was manifested by painful but normal range of motion.


3.  Since December 1, 2009, his left elbow olecranon bursitis has been manifested by flexion limited to 80 degrees and extension limited to 25 degrees, with painful and weakened movement.

4.  As of February 6, 2013, his left elbow olecranon bursitis has been manifested by extension limited to 50 degrees, and flexion limited to 130 degrees, with painful and weakened movement. 


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial rating of 20 percent, though no greater, prior to December 1, 2009, and effective the date of claim, for the cubital tunnel syndrome of the left little and ring fingers, hand, and forearm.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8615-8715 (2013). 

2.  The criteria are not met, however, for a rating greater than 20 percent for this cubital tunnel syndrome of the left little and ring fingers, hand, and forearm, even since December 1, 2009,.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, DC 8615-8715 (2013). 

3.  But the criteria are met for a higher initial rating of 10 percent, though no higher, prior to December 1, 2009, and effective the date of claim, for the left elbow olecranon bursitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5019, 5206, 5207 (2013). 

4.  The criteria also are met for a separate initial rating of 10 percent, but no higher, as of February 6, 2013, based on limitation of extension of the elbow due to the left elbow olecranon bursitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5019, 5206 (2013). 


5.  But the criteria are not met for a rating higher than 20 percent for the left elbow olecranon bursitis, based on limitation of flexion or any other manifestation, even since December 1, 2009,.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5019, 5206, 5207, 5208, 5213 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A February 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before the initial rating decision was issued.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that VCAA notice is not required with respect to the "downstream" issues of the initial rating and effective date to be assigned, as the purpose of such notice was already fulfilled with the grant of service connection).

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  Contrary to erroneous information in a February 2013 letter sent to the Veteran, the Veteran's complete service treatment records pertaining to his two periods of active service with the Navy are in the file.  Letters dated in January 2011 and February 2013 requested the Veteran to identify any additional relevant treatment records not in VA's possession.  He has not identified any such records, or any other evidence he wished to submit or have VA obtain.  Thus, VA's duty to make appropriate efforts to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c). 

Several VA examinations have been performed, including most recently in February 2013.  The examinations include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  Although at the Board hearing the Veteran expressed his displeasure at the manner in which the February 2013 examination was conducted, stating that the examiner told him to continue moving his elbow despite pain, this alone does not overcome the presumption that the examination was adequately performed and that the examiner's clinical findings were an accurate measurement of the level of impairment at the time based on the examiner's expertise.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  There is no evidence indicating that there has been a material change in the severity of these disorders since they were last examined.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II.  Compliance with the Board's Remand Directives

All requested development action in the Board's October 2011 remand has been completed, as shown in the above discussion concerning VA's duties to notify and assist under the VCAA.  The agency of original jurisdiction (AOJ) also reviewed the expanded record, readjudicated the claims, and issued supplemental statements of the case (SSOC's), as directed by the Board in its June 2011 and October 2011 remands.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

III.  Compliance with Hearing Officer's Duties

At the December 2013 Board hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding evidence exists that might support the claims.  Thus, given the development undertaken by VA, including the provision of several VA examinations, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.


III.  Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the date of application for service connection.  See Fenderson, 12 Vet. App. at 126.  

A.  Cubital Tunnel Syndrome

The Veteran's cubital tunnel syndrome of the left little and ring fingers, hand, and forearm has been assigned a 10 percent rating prior to December 1, 2009, and a 20 percent rating as of this date, under 38 C.F.R. § 4.124a, DCs 8615-8715, which pertain to neuritis and neuralgia of the ulnar nerve, respectively.  See 38 C.F.R. § 4.27 (2013) (discussing the use of diagnostic code numbers). Neuritis and neuralgia are rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete paralysis for neuritis, and moderate incomplete paralysis for neuralgia.  See 38 C.F.R. §§ 4.123, 4.124 (2013).

The Veteran's right hand is dominant, according to a January 2012 VA examination report, and thus his left arm is considered the "minor" extremity for rating purposes.  See 38 C.F.R. § 4.69 (2013).  Under the schedular criteria pertaining to impairment of the ulnar nerve, DC 8516 provides a 50 percent disability rating for complete paralysis of the minor extremity.  38 C.F.R. § 4.124a.  "Complete paralysis" is identified by the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  Id.

If paralysis is incomplete, DC 8516 provides a 30 percent rating for severe incomplete paralysis of the minor extremity, and a 20 percent rating for moderate incomplete paralysis of the minor extremity.  A 10 percent rating is assigned for mild incomplete paralysis of either the major or minor extremity.  Id.

As defined in a note prefacing DC's 8510 through 8730, the term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As noted above, neuritis and neuralgia of the ulnar nerve cannot be assigned a rating higher than that available for incomplete paralysis.  See 38 C.F.R. §§ 4.123, 4.124.

A June 2008 VA examination report reflects that the Veteran had weakness, constant numbness, and paresthesias from the left elbow to the third, fourth, and fifth fingers.  He reported sometimes experiencing a burning sensation from the elbow to the fingers due to putting pressure on the elbow which was a 10 out of 10 in severity.  He had to stop activity when this sensation occurred.  He also stated he was unable to "put the fingers together."  He took prescribed pain medication and also had received four or five steroid injections, with a poor response.  He wore elbow padded protection.  For the past year or two he had been employed full time as an "analyst," and he denied any time lost from work during the last twelve months.  Prior to that he had worked in law enforcement, but reported having to change jobs due to his left elbow condition. 

On examination, the Veteran had weakness of the flexor and extension muscles of the left elbow against resistance; diminished strength of the muscles arising from the medial and lateral condyle of humerus, with weakness of the arm against resistance and an inability to completely abduct the fifth digit and flex; and weakness of the wrist and fingers against resistance.  The Veteran also had diminished strength of the intrinsic muscles of the hand, with weakness of abduction of the fifth finger.  Muscle strength was a 4 in all areas tested, denoting weakness against active resistance.  According to the January 2012 VA examination report discussed below, normal muscle strength is 5.  No muscle atrophy was present.  

The examination report also copied the findings of a June 2006 VA EMG and nerve conduction study report, which reflected a diagnosis of "mild" left ulnar entrapment neuropathy across the elbow.  The examiner diagnosed cubital tunnel syndrome affecting the left hand, little and ring fingers.  

The examiner noted that there was no paralysis, but that neuritis and neuralgia were present.  The examiner found that this disorder had a significant impact on occupational functioning, creating problems with lifting and carrying due to decreased strength and numbness with burning sensation.  It prevented the Veteran from engaging in sports, had a severe effect on recreation and exercise, and moderate effects on other activities of daily living.  

In July 2008, the Veteran underwent surgery at VA consisting of transposition of the left ulnar nerve.  The operation report reflects that the surgery was performed due to symptoms of dysesthesia in the ulnar nerve distribution with burning and tingling.  It was noted that he still had "near normal motor function."  Based on this surgery, a temporary total convalescent rating was assigned from July 24, 2008, to August 31, 2008.  See 38 C.F.R. § 4.30.  The 10 percent rating was reinstated as of September 1, 2008.

A December 2008 VA treatment record shows that the Veteran reported that his left arm was "doing worse," with increased general pain and increased weakness.  The Veteran stated that he could only do three push-ups and failed the test for the police force.  On examination, there was 2-centimeter atrophy of the left forearm and decreased sensation in the ulnar nerve area.  The ulnar nerve function was intact.  

A May 2009 VA treatment record reflects reports of worsening pain aggravated by movement, reaching, and pressing on fingers.  On examination, there was swelling, tenderness of the biceps and lateral epicondyle, loss of ulnar sensation, and atrophy of the ulnar flexors and intrinsic muscles.  The Veteran had full range of motion of the elbow.  It was noted that a recent EMG showed persistent neuropathy of the ulnar nerve. 

At the December 2009 VA examination, the Veteran reported worsening pain since the July 2008 surgery, which he described as constant pain varying from being sharp to burning and ranging in severity from 8 to 10.  He also reported complete numbness of digits 4 and 5, and half of digit 3.  He had weakness of grip and difficulty pushing with the forearm.  The Veteran reported working as an officer at a tourist facility and more recently in the safety department of that facility.  An examination yielded findings similar to those described above, including decreased strength and sensation, a "notable difference in flexion of the wrist," and atrophy.  Muscle strength was a 4.  The right forearm had a circumference of 12 centimeters, while the left forearm had a circumference of 11.33 centimeters.  The examiner found that the Veteran's cubital tunnel syndrome and olecranon bursitis of the left elbow had significant effects on his occupation, including due to decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, and pain.  In this regard, the examiner noted that the Veteran's job duties required computer use and typing, which was difficult due to his left arm symptoms, and that he also experienced somnolence secondary to medication side effects that affected the quality of his work.  As a result, the Veteran was assigned different duties, and also had increased tardiness.  With regard to daily activities, the Veteran had difficulty driving due to elbow pain, and had made minor adjustments in various activities to avoid overuse and repetitive motions of the left elbow.  It was on the basis of this examination that the RO assigned a 20 percent rating effective December 1, 2009 due to worsening symptoms. 

In January 2010, the Veteran underwent a second surgery at a private facility to revise the previous left ulnar nerve transposition operation as well as scar tissue resulting from that operation.  Based on this surgery, the RO assigned a temporary total convalescent rating from January 5, 2010 to February 28, 2010.  See 38 C.F.R. § 4.30.  The 20 percent rating was reinstated effective March 1, 2010.  

A June 2010 VA treatment record reflects that the Veteran's left upper extremity was reportedly doing "no better" despite the surgery, injections, and medication.  He reported persistent burning pain with episodes of sharp pain, difficulty sleeping, and episodes of numbness and tingling of the upper extremity.  He stated that his arm "goes dead at times."  On examination, the Veteran's motor functioning was noted as "ok" and his grip as "good."  


At the January 2012 VA examination, the Veteran reported having a constant tremor in the left arm with occasional spasming, in addition to the above-mentioned symptoms.  The Veteran had been doing clerical work as a logistics supervisor in 2010 and 2011, but his employment was discontinued due to limitations with heavy lifting.  He reported a 25-pound limit to lifting, in this regard.  He was then unemployed and actively seeking work, but had been unable to secure a job thus far.  He was able to self-groom with modifications, and his ability to drive was limited to about an hour due to left elbow pain.  He could only use his right hand to push a shopping cart or perform chores.  On examination, there was limitation of motion of the left index finger, long finger, ring finger, and little finger, with a gap of more than 2 inches between the thumb pad and fingers when attempting to oppose the thumb, and a gap of 1 inch or more between the finger tips and the proximal transverse crease of the palm in flexion when attempting to touch the palm with the fingertips.  There was no limitation of extension.  There was no additional limitation of motion of the fingers after repetitive use testing with three repetitions of range-of-motion measurements.  The examiner also noted weakened movement, excess fatigability, incoordination, and pain on movement.  On muscle strength testing, hand grip was a 4/5, indicating active movement against some resistance, with 5/5 denoting normal strength.  There was no ankylosis of the thumb or fingers.  With regard to functional impairment, the examiner found that employment was limited due to inability to lift objects over 25 pounds, weakened grip strength, and pain in the upper extremity with overuse.  Sedentary employment was limited to activities that would not require repetitive use or normal grip strength, or dexterity or fine motor skills due to the hand tremor. 

The above evidence supports a 20 percent rating for moderate incomplete paralysis of the left ulnar nerve throughout the pendency of this claim due to the manifestations of numbness, pain, paresthesias, weakened grip, limitation of motion of the fingers, atrophy, and resulting functional impairment, including limitations with regard to lifting, grasping, and manual dexterity.  See 38 C.F.R. § 4.124a
8615-8715.  The RO assigned the 20 percent rating effective December 1, 2009 based on the December 2009 VA examination reflecting the Veteran's report of worsening symptoms following the July 2008 surgery.  However, the December 2009 VA examination report describes functional impairment and symptoms more or less identical to what was recorded in the June 2008 VA examination report.  Indeed, the Veteran's symptoms and functional impairment at the time of the June 2008 VA examination necessitated ulnar nerve transposition surgery one month later.  This fact, and the relative proximity in time of the December 2009 VA examination to the June 2008 VA examination supports entitlement to a 20 percent rating from the date of service connection, resolving any doubt in favor of the claim.  See 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's left ulnar nerve impairment has more nearly met the criteria for a 20 percent rating throughout the pendency of this claim.  There is no evidence of "griffin claw" deformity and associated manifestations attributable to complete paralysis of the ulnar nerve as described in DC 8516.  See 38 C.F.R. § 4.124a.  Thus, the criteria for a 50 percent rating under DC 8516 are not satisfied.

The evidence also shows that the criteria for a 30 percent rating for severe incomplete paralysis have not been satisfied or approximated at any point during the pendency of this claim.  The most probative evidence weighing against a rating of 30 percent for severe incomplete paralysis is the fact that while the Veteran has limited and weakened motion of the fingers, and a weakened grip, his muscle strength, including grip strength, has consistently been found in each examination to be a 4 out of 5, which is only one step down from normal strength of 5/5 and denotes active movement against some resistance.  Moreover, the fact that he can still lift objects up to 25 pounds shows he retains substantial use of the left arm and hand, although of course it is certainly limited.  Also probative is the June 2006 VA EMG study characterizing the Veteran's ulnar nerve entrapment as "mild," and the July 2008 VA operation report noting that the Veteran's left hand still had "near normal motor function."  Similarly, a June 2009 VA treatment record states that there was "mild weakness" with regard to motor functioning of the left hand intrinsic muscles and fourth and fifth finger flexors, a September 2009 VA treatment record states that motor functioning was within normal limits ("WNL"), and the June 2010 VA treatment record notes that his left hand motor functioning was "ok" and his grip was "good."  All of these clinical findings weigh against severe incomplete paralysis of the ulnar nerve.  

Although examiners have found that the cubital tunnel syndrome has "significant" effects on the Veteran's occupational functioning, this fact alone does not necessarily equate to "severe" incomplete paralysis, as the word "significant" can entail a broad range of levels of impairment, and the evidence shows that the Veteran has been able to use a computer and lift up to about 25 pounds.  In light of the objective clinical findings showing a lesser level of impairment, as described above, his left cubital tunnel syndrome has more nearly approximated the criteria for a 20 percent rating based on moderate incomplete paralysis throughout this claim.  See id.  

The Veteran's atrophy of the left arm does not warrant a higher rating, as it is only slight, with a diminished circumference of two centimeters per the December 2008 VA treatment record, and about two-thirds of a centimeter when compared with the right arm (11.33 versus 12 centimeters) per the December 2009 VA examination report.  The fact that the Veteran has atrophy of the left arm does not show that the criteria for a rating greater than 20 percent have been satisfied, as section 4.123 of the regulations specifically states that neuritis can be manifested by atrophy, suggesting that atrophy may be present at almost any level of impairment.  

His reported tremors and spasms of the left arm at the January 2012 VA examination also do not warrant a higher rating, as the evidence does not show they cause limitations or functional impairment beyond that associated with a 20 percent rating for moderate incomplete paralysis.  Moreover, there are no objective findings regarding such tremors or spasms, and they were not noted by the examiner in the clinical findings made on examination.  Indeed, they were not even mentioned by the Veteran at the December 2013 Board hearing, when he had every reason and opportunity to describe his left hand symptoms, which suggests that tremors and spasms do not constitute a significant manifestation of his cubital tunnel syndrome in terms of producing disability.  Although the January 2012 VA examiner found that these manifestations would limit dexterity and fine motor skills, the Veteran's use of the left hand was already compromised in this regard due to limited and weakened use of the fingers, as noted in the December 2009 VA examination report, and the evidence does not show that these symptoms and limitations otherwise warrant a higher rating for severe incomplete paralysis when the Veteran retains grip strength of 4/5 and can still lift up to 25 pounds.  

With regard to the Veteran's symptoms and other manifestations, including pain, paresthesias, and atrophy, section 4.123 of the regulations provides that neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, which at times may be excruciating, is to be rated as incomplete paralysis based on the scale provided in the diagnostic code applicable to the nerve affected.  Thus, the fact that the Veteran's ulnar nerve impairment is manifested by such symptoms does not by itself show that the criteria for a higher rating have been satisfied, absent findings of more severe impairment of the hand, as these symptoms are contemplated at any level of paralysis.  

The Board has considered the application of other diagnostic codes.  The June 2008 VA examination report also reflects the examiner's findings of radial nerve impairment of the left arm.  However, the June 2006 EMG and nerve conduction studies only yielded findings of ulnar nerve impairment, and a second EMG conducted in January 2009 likewise only showed ulnar nerve impairment, according to VA treatment records dated in May 2009 and June 2009.  Further, the July 2008 and January 2010 operation reports only reflect diagnoses of ulnar neuropathy or entrapment.  Thus, the preponderance of the evidence weighs against impairment of the radial nerve.  Moreover, DC's 8514, 8614, and 8714, which pertain to paralysis of the radial nerve, neuritis of the radial nerve, and neuralgia of the radial nerve, respectively, also assign a 20 percent rating for moderate incomplete paralysis.  See 38 C.F.R. § 4.124a.  Thus, a higher rating would not be available under these DC's based on the Veteran's level of impairment, and a separate rating may not be assigned as it would result in compensating the Veteran twice for manifestations of the same disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.


Separate ratings are also not warranted for limitations of motion of the wrist and fingers, which are compensated under DC's 5215, 5229, and 5230, respectively.  See 38 C.F.R. § 4.71a (2013).  The 20 percent rating assigned for moderate paralysis due to manifestations of the Veteran's left ulnar nerve impairment already contemplates the weakness and limited motion of the wrist and fingers, as discussed above.  Thus, separate ratings may not be assigned under these DC's as it would violate the rule against pyramiding.  See id.  Moreover, ratings in excess of 20 percent are not available under these DC's.  

Finally, separate ratings are not warranted under DC's 5307 and 5308 for any impairment of muscle function of the wrist or fingers, as it would result in double compensation for the same disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.73 (2013); see also 38 C.F.R. § 4.14.  Moreover, a higher rating is not available under these DC's, as they assign a rating of 20 percent for moderately severe impairment and a 10 percent rating for moderate impairment.  The only higher rating, which is available under DC 5307, is a 30 percent rating for severe impairment.  38 C.F.R. § 4.73.  However, for the reasons already discussed, the Veteran's disability does not rise to this level of impairment, but rather is moderate in nature, and does not correspond to the severe level of muscle impairment caused by a "through and through" or deep penetrating muscle wound or other attributes of severe impairment of the muscle described in 38 C.F.R. § 4.56. 

The Board notes that separate ratings are in effect for the Veteran's left elbow bursitis under DC's 5019 and 5206 pertaining to bursitis and limitation of flexion of the forearm, respectively.  See 38 C.F.R. § 4.71a.  To the extent the Veteran's left arm symptoms are due to this overlapping pathology, and his functioning of the left arm further limited by it, any additional disability of the left arm is already compensated by these DC's, as discussed below. 


In finding that the weight of the evidence does not support a higher rating, the Board fully recognizes the functional impairment described by the Veteran in his hearing testimony, and the sincerity of his statements explaining the challenges he has faced due to his left arm and hand problems.  Nevertheless, for the reasons discussed above, the legal criteria for a higher rating are not satisfied based on the repeated objective clinical findings of medical professionals who examined his arm and hand, which carry more weight than the Veteran's statements in terms of showing whether a higher rating is warranted under the schedular criteria.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In summary, a rating of 20 percent is warranted for the Veteran's left cubital tunnel syndrome from the date of claim.  However, at no point has it met the criteria for a 30 percent rating or higher, but rather has more nearly approximated the criteria for a 20 percent rating throughout the pendency of this claim.  See 38 C.F.R. §§ 4.3, 4.7; see also 38 C.F.R. § 4.124a, DC 8616-8716.  Thus, staged ratings are not appropriate for the time frame on appeal.  See Fenderson, 12 Vet. App. at 126. 
 
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2013).  The Veteran has not stated and there is no evidence otherwise suggesting that his left cubital tunnel syndrome is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  He submitted a claim for TDIU in August 2011, which was denied in a June 2013 rating decision.  However, he has never stated that his left arm impairment alone causes unemployability.  A February 2013 VA examination report shows that the Veteran reported being "laid off" from a desk job due to "taking a lot of time off," and that he had missed approximately nine months after his second surgery.  However, an October 2010 VA treatment record reflects that the Veteran had interpersonal conflicts with his supervisor at work, and that his position was to be eliminated the following January.  He reported looking for work but having difficulty finding any.  In light of this evidence, the mere fact that the Veteran's employment at his last job was terminated due to missed days from work following his second surgery does not suggest unemployability due to his left arm disability, when the evidence indicates that it is due to other factors.  Accordingly, the issue of entitlement to TDIU has not been raised in connection with this claim.  See id.

Referral of the Veteran's left ulnar nerve impairment for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the manifestations of his left cubital tunnel syndrome, including pain, numbness, paresthesias, atrophy, weakened grip, and weakened and limited motion of the wrist and fingers, as well as the resulting functional impairment are contemplated by DC's 8516, 8616, and 8716, in light of sections 4.123 and 4.124 of the regulations.  See 38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  Moreover, the fact that a particular symptom may not be mentioned does not in itself warrant extraschedular referral.  In this regard, it is notable that no symptoms are described in the applicable DC's, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their disabling effects.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Finally, no examiner or treating clinician has suggested that the Veteran's left cubital tunnel syndrome presents an exceptional or unusual disability picture.  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  


The Board has also considered the fact that medications the Veteran has taken to alleviate his left arm symptoms have caused significant drowsiness, as shown in the VA examination reports and treatment records.  However, this fact alone does not show that his left cubital tunnel syndrome is so exceptional or unusual that the 20 percent rating assigned for it is not adequate to compensate for such a side-effect.  Although not directly addressed by the DC's applicable to ulnar nerve impairment, the evidence does not show that it causes additional disability or that it should be considered a part of the disability picture at all, let alone an exceptional or unusual one that would render impractical the application of the schedular standards.  See 38 C.F.R. § 3.321(b).  Thus, the first Thun factor is not satisfied.  Moreover, the evidence does not show that it causes marked interference with employment, even if it does affect the Veteran's occupational functioning to some extent.  For example, the evidence does not show that the Veteran has taken significant time off from work due to the side-effects of this medication.  It also has not resulted in frequent periods of hospitalization.  Therefore, the second Thun factor is not satisfied, and referral for extraschedular consideration is not warranted.  See id.

In summary, the criteria for a rating of 20 percent have been satisfied since the date of claim for the Veteran's left cubital tunnel syndrome.  However, the preponderance of the evidence weighs against assignment of a rating greater than 20 percent.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 20 percent prior to or as of December 1, 2009 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

B.  Left Elbow Olecranon Bursitis

The Veteran's left elbow olecranon bursitis has been rated as noncompensable prior to December 1, 2009, and assigned a 20 percent rating as of that date, under DC 5019, which pertains to bursitis, and DC 5206, which pertains to limitation of flexion of the forearm.  38 C.F.R. § 4.71a.  Bursitis is rated based on limitation of motion of the affected part, analogous to degenerative arthritis, as provided in a note to DC's 5013 through 5024.  Id.  

As discussed above, the Veteran's right arm is his major or dominant extremity and his left arm is his minor or non-dominant extremity.  Thus, where the ratings differentiate between the major and minor extremity, only those pertaining to the minor extremity will be discussed.

Under DC 5206, limitation of flexion of the forearm to 45 degrees is assigned a 40 percent rating for the minor extremity.  Limitation of flexion to 55 degrees is assigned a 30 percent rating for the minor extremity.  Limitation of flexion to 70 degrees or 90 degrees is assigned a rating of 20 percent for the minor extremity.  Limitation of flexion to 100 degrees is assigned a 10 percent rating for both arms. Limitation of flexion to 110 degrees is assigned a 0 percent rating for both arms.  38 C.F.R. § 4.71a.

Under DC 5207, a 40 percent rating is assigned for extension of the minor forearm limited to 110 degrees.  A 30 percent rating is assigned for extension of the minor forearm limited to 100 degrees.  A 20 percent rating is assigned for extension of the major forearm limited to 90 or 75 degrees.  A 10 percent rating is assigned for extension of the minor forearm limited to 60 or 45 degrees.  Id.

Under DC 5208, a 20 percent rating is assigned when flexion of the forearm is limited to 100 degrees and extension limited to 45 degrees in either extremity.  Id.

Diagnostic Code 5213 applies to impairment of supination and pronation.  See id. Under DC 5213, loss of pronation from beyond the middle of the arc or beyond the last quarter of the arc, where the hand does not approach full pronation, is assigned a 20 percent rating for the minor extremity.  Id.  Limitation of supination of 30 percent or less is assigned a 10 percent rating for both arms. 

Plate I under 38 C.F.R. § 4.71a shows that normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.


When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Further, under 38 C.F.R. § 4.45, consideration must be given to weakened movement, premature or excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  Moreover, the intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. 38 C.F.R. § 4.59 (2013).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The June 2008 VA examination report reflects that the Veteran's left elbow bursitis was manifested by pain and weakness.  Flexion of the elbow was from 0 to 145 degrees, extension to 0 degrees, pronation to 85 degrees, and supination to 85 degrees.  There was no additional limitation on repetitive testing.  The results of a September 2006 VA magnetic resonance imaging (MRI) study were also reproduced in the examination report, which showed no significant bone, joint, or soft tissue abnormality.  The examiner's discussion of the impact of this disability on occupational and daily functioning was discussed above in connection with the Veteran's cubital tunnel syndrome. 

The December 2009 VA examination report shows that left elbow flexion was limited to 80 degrees, and extension to 25 degrees.  On the basis of this examination report, the RO assigned a 20 percent rating effective December 1, 2009 based on limitation of flexion to less than 90 degrees, but not less than 70 degrees. 

Treatment records and VA examination reports after December 2009 do not reflect pertinent findings with respect to the criteria until the February 2013 VA examination. 

At the February 2013 VA examination, the Veteran reported flare-ups two to three times per week during which his left elbow pain became quite severe (a 10 out of 10 on the pain scale) and he could not use his arm.  He stated that the pain increased if he lifted with his non-dominant arm, and that he could not use the arm without being in pain.  The examiner noted that the Veteran always kept his elbow flexed.  On examination, left elbow flexion was to 130 degrees, and extension to 50 degrees.  According to the examiner, the Veteran stated that he could not extend his arm beyond 50 degrees due to pain.  There were no additional limitations after repetitive testing.  Pain and localized tenderness on palpation of the elbow were noted.  Strength testing of flexion and extension was normal.  With regard to functional impairment, the examiner noted that the Veteran was employed part time doing safety inspection, and that he had worked twenty hours per week in this capacity for six months.  He stated that he could not lift objects to inspect, and that a requirement of the job was to lift 50 pounds.  He reported that his previous employment at a "desk job" was terminated due to his "taking a lot of time off."  However, as discussed above, he did not state that he was unable to work or that his employment was terminated due to his left arm disability, and the evidence shows that his employment was discontinued due to a variety of factors.

The above evidence supports assignment of a 10 percent rating based on painful motion of the elbow prior to December 1, 2009, based on the Veteran's competent and credible reports of left elbow pain on motion.  See 38 C.F.R. § 4.59; see also 38 C.F.R. § 4.71a, DC 5003 (providing that painful motion of a major joint caused by degenerative arthritis is deemed to be limited motion and entitled to a minimum 10-percent rating) and DC 5019 (providing that bursitis is to be rated as degenerative arthritis based on limitation of motion).  As there is no evidence of actual limitation of motion prior to the December 2009 VA examination report, a rating of 20 percent or higher is not warranted based on limitation of flexion under DC 5206, and separate ratings are not warranted based on limitation of extension under DC 5207 and/or supination/pronation under DC 5213.  See id.


As of February 6, 2013, the date of the VA examination report discussed above, a separate rating of 10 percent is warranted under DC 5207 based on limitation of extension of the elbow to 50 degrees first shown on this date.  See id.  As extension of the elbow is not further limited, including after repeat testing, a rating higher than 10 percent under DC 5207 is not warranted.  

Higher ratings based on limitation of motion are not warranted at any other time during the pendency of this claim.  Flexion has not been limited to less than 70 degrees at any point during the pendency of this claim, and extension prior to February 6, 2013 was not limited to 45 degrees or more, or to more than 60 degrees as of February 6, 2013.  See id., DC's 5206, 5207, 5208.  There is also no evidence of limitation of supination or pronation during the pendency of this claim.  See id., DC 5213.  

The evidence does not show that the Veteran's left elbow disability has additionally been limited by pain, weakness, fatigability, or incoordination beyond the range of motion measurements recorded in the VA examination reports.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  In this regard, range of motion of the elbow has remained the same after repetitive testing, with no evidence of additional impairment due to weakened movement, fatigability, incoordination, or pain.  While the Veteran may have had pain throughout the range of motion, and while the VA examination reports have not stated whether pain began at a point less than the degree of motion reported, pain alone does not warrant a higher rating unless it actually affects the range or quality of the motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With regard to the Veteran's reported flare-ups, the evidence does not show that the level of disability has been more severe than the objective findings recorded in the examination reports.  Thus, a higher rating is not warranted under the DeLuca criteria.


There is no evidence of other symptoms or pathology of the Veteran's left elbow disability to warrant a separate or higher evaluation under any other diagnostic code.  He does not have ankylosis of the elbow (DC 5205), marked cubitus varus or cubitus valgus deformity (DC 5209), nonunion of the radius and ulna (DC 5210), impairment of the ulna (DC 5211); impairment of the radius with nonunion in the lower half (DC 5212), or bone fusion (DC 5213).  See 38 C.F.R. § 4.71a.  Moreover, the Veteran has not been diagnosed with arthritis of the elbow (DC 5003 and DC 5010).  See id.  Accordingly, higher or separate ratings are not warranted under any other diagnostic code. 

In summary, a 10 percent rating, but no higher, is assigned prior to December 1, 2009 based on painful motion of the elbow under DC's 5003 and 5019.  See 38 C.F.R. § 4.59.  A separate 10 percent rating based on limitation of extension of the elbow is assigned as of February 6, 2013.  However, the preponderance of the evidence weighs against assignment of a rating in excess of 20 percent based on limitation of flexion as of December 1, 2009, or of separate or higher ratings under any other diagnostic code.  Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 20 percent as of December 1, 2009 based on limitation of flexion of the elbow is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  As the criteria for higher or separate ratings have not been satisfied at any point during the pendency of this claim, further staging is not warranted.  See Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b), Thun, 22 Vet. App. at 114.  The Veteran's left elbow olecranon is manifested by symptoms and functional impairment, including pain, painful and limited motion, and weakness, that are expressly addressed in sections 4.40, 4.45, and 4.59 of the regulations, and by DC's 5003, 5019, 5026, and 5027 under 38 C.F.R. § 4.71a, as discussed in more detail above.  See DeLuca, 8 Vet. App. at 206-07.  Thus, whether there are related factors including marked interference with employment is moot, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 114.  

For the reasons discussed above in connection with the Veteran's left cubital tunnel syndrome, the issue of entitlement to TDIU has not been raised by this appeal.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, effective the date of claim for cubital tunnel syndrome of the left little and ring fingers, hand, and forearm, is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to an initial rating of 10 percent, but no higher, effective the date of claim for left elbow olecranon bursitis is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a separate initial rating of 10 percent, but no higher, for limitation of extension of the left elbow due to olecranon bursitis is granted effective February 6, 2013, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to an initial rating greater than 20 percent as of December 1, 2009, for left elbow olecranon bursitis based on limitation of flexion or any other manifestation, is denied. 


REMAND

The service-connection claim for a right knee disorder must be remanded for further development to ensure that the Board can make an informed decision, and to satisfy all due process requirements.  While the Board regrets the delay that inevitably will result as a consequence of this remand, it is necessary to afford the claim every due consideration. 

Additional efforts must be made to obtain the original of a February 2005 entrance examination for the Veteran's Navy Reserve service, as this document may be critical in assessing the credibility of a right knee injury in service.  In this regard, as observed in the Board's October 2011 remand, a December 2004 report of medical history at separation was clearly altered to show that the Veteran had injured his right knee in service.  Specifically, in the original of this record furnished by the Department of Defense (DOD), the Veteran denied knee trouble, and no mention of the knee was made in section 29 of the form, "Explanation of 'Yes' Answer(s)," or in the comments section on page 3 of the form.  However, the Veteran later submitted a copy of this document in August 2011 as support for his right knee claim, as he made clear in a written statement accompanying this evidence.  The copy he submitted shows that he crossed out his "no" answer for a history of right knee trouble, and instead checked the "yes" box.  In section 29 of the copy he submitted, there is now a notation of a "right knee injury" which is squeezed in between the entries pertaining to back problems and the use of orthopedic supports, is clearly in handwriting different from the rest of the handwriting in this section, and is written in darker ink.  In the comments section on page 3 of the form, there is again the addition of a notation respecting a right "patella injury" interpolated between two entries in the original respecting back pain and shoe inserts.  The new comment is also in handwriting clearly different from the handwriting of the other comments, and in darker ink.  The date of these changes and who made them is unknown, but that the document was altered is obvious both from its own appearance and based on a comparison with the original copy furnished by DOD.  

A copy of a February 2005 Navy Reserve entrance examination report, which was also submitted by the Veteran in August 2011 in support of his right knee claim, appears similarly altered.  It shows that the Veteran crossed out and initialed his "no" answer respecting knee trouble, and instead checked the "yes" box.  Section 29 on page 2, and the comments section on page 3, also reflects entries regarding a right knee injury and right knee pain that are in different handwriting and in darker ink from the rest of the entries, and have the appearance of being squeezed in between the other entries, especially in the comments section.  However, the original of this document is not of record, as it was generated in connection with his enlistment in the Navy Reserve rather than his active service.  A comparison of this document with any original that might remain in the government's possession would aid in determining the credibility of a right knee injury in service, as the service treatment records and the January 2005 joint Navy-VA separation examination report do not document any right knee problems, and the earliest evidence of such in the file is a May 2006 VA examination report alluding to "bilateral knee conditions." 

Although the AMC attempted to obtain any treatment records associated with the Veteran's Navy Reserve service in accordance with the Board's prior remand directives, no attempt has been made to obtain them from the Navy Personnel Command, which, according to the National Archives and Records Administration (NARA), may possess these records. 

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1. Make appropriate efforts to obtain the February 2005 Navy Reserve enlistment examination report, and any other Navy Reserve treatment records, from the Navy Personnel Command in Millington, Tennessee.  

If a negative response is received from the Navy Personnel Command, an additional attempt should be made to obtain these records from the Records Management Center (RMC), with a specific request for the February 2005 Navy Reserve enlistment examination. 

All requests to obtain these records, and any negative responses received, must be documented for the file.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question. 

2. After completing the above development, and any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


